t c summary opinion united_states tax_court arthur d sassani jr petitioner v commissioner of internal revenue respondent docket no 24248-10s filed date arthur d sassani jr pro_se robert a baxer for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax for the sole issue for decision is whether any portion of the interest petitioner received from various banks represents interest_income from a qualified retirement account and is thus excludable from gross_income background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pennsylvania before the year in issue petitioner worked for niagara mohawk power corp niagara during his employment with niagara petitioner participated in a sec_401 plan administered by fidelity investments inc in petitioner withdrew dollar_figure from his sec_401 plan account with fidelity and reinvested the balance in an individual_retirement_account ira with jackson national life_insurance co of new york jackson in petitioner maintained checking and savings accounts with columbia county farmers national bank farmers between and petitioner made a series of withdrawals from his jackson ira and deposited the funds into certificates of deposit cds with various banks in petitioner withdrew the remaining balance of his jackson ira and deposited the balance into a retirement account with pnc bank pnc at some later date petitioner made an additional deposit of funds into a cd held by pnc in petitioner maintained one ira at citizens bank and two iras with bank of america on date petitioner withdrew dollar_figure from his ira at citizens bank and deposited the funds into a cd with farmers on the same date petitioner made two withdrawals totaling dollar_figure from his bank of america iras these funds were also deposited into a cd at farmers petitioner executed an agreement reflecting the purchase of the cd for dollar_figure in date petitioner withdrew dollar_figure from his citizens bank ira and deposited the funds with m t bank m t the record reflects that in date petitioner had at least one existing ira with m t petitioner timely filed a form_1040 u s individual_income_tax_return petitioner reported dollar_figure of interest_income earned from cds and other bank accounts petitioner’s return was selected for examination the internal_revenue_service irs informed petitioner that forms 1099-int interest_income provided by the banks reported more interest_income than petitioner had reported on his tax_return petitioner contacted farmers to inquire about his accounts and the amounts farmers reported on the forms 1099-int petitioner was unsuccessful in his attempts to convince farmers that he had previously directed it to deposit the funds in his existing ira rather than to use them to purchase cds petitioner claims pnc erred by placing these funds into a cd petitioner did not provide any explanation with regard to the m t accounts on date respondent issued a notice_of_deficiency determining that petitioner failed to report on his return interest_income of dollar_figure received in the following amounts bank name interest amount pnc bank pnc bank pnc bank m t bank m t bank m t bank first columbia bank trust1 first columbia bank trust first columbia bank trust first columbia bank trust dollar_figure 1no adjustments in the notice_of_deficiency relate to premature withdrawals first columbia bank trust first columbia bank trust first columbia bank trust first columbia bank trust first columbia bank trust total big_number 1formerly farmers the banks issued petitioner forms 1099-int showing interest_income from cds in his name petitioner does not dispute that he received interest_income from the cds described on forms 1099-int he asserts that he intended to deposit the funds into qualified retirement accounts but the banks erroneously deposited the funds into nonqualified accounts i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 the burden_of_proof with respect to a factual issue may be placed on the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding that issue and establishes that the taxpayer complied with the requirements to substantiate items maintain records and fully cooperate with the commissioner’s reasonable requests sec_7491 and b sec_7491 does not require the burden_of_proof to be placed on respondent petitioner has neither asserted that the burden_of_proof should be placed on respondent nor established that he complied with the requirements of sec_7491 accordingly petitioner bears the burden_of_proof see sec_7491 a a and b ii omitted interest_income gross_income includes all income from whatever source derived including interest_income sec_61 exclusions from income are to be narrowly construed 515_us_323 interest earned from an ira account is generally exempt from taxation unless the account ceases to be an ira see sec_408 petitioner asserts that funds were transferred from qualified_plans to purchase cds in other qualified_plans while petitioner’s funds were maintained in qualified_retirement_plans in years before he moved funds into various bank accounts during the years through to the extent funds were properly rolled over into other qualified retirement accounts the income earned on the funds interest in the account is exempt from taxation until distributed see sec_408 see also 78_tc_86 69_tc_750 aff’d 592_f2d_677 2d cir when funds are distributed from a qualified retirement account to a nonqualified retirement account the interest earned from the nonqualified account is includable in income under the general proposition that every item of a person’s gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income 110_tc_279 citing 450_us_1 since there is no exclusion for interest_income earned on cds and other nonqualified retirement accounts the interest is includable in income in a few instances we have treated an imperfect rollover_contribution or ira distribution as having fully complied with the statute where the taxpayer acted with full knowledge of the law’s requirements took all the steps within his reasonable control to comply with those requirements and achieved substantial compliance see jankelovits v commissioner tcmemo_2008_285 citing 93_tc_114 wood childs and thompson are three cases in which a taxpayer was considered to have complied with the requirements where an imperfect rollover was due to error by the taxpayer’s financial_institution see 93_tc_114 childs v commissioner tcmemo_1996_267 untimely distribution treated as timely where taxpayer took all reasonable steps to comply with statute and failure to meet statutory deadline was attributable to error of taxpayer’s financial_institution thompson v commissioner tcmemo_1996_266 to same effect in wood a taxpayer sought to roll over the proceeds from a profit-sharing_plan into an ira the taxpayer properly executed the transaction within the 60-day period but the trustee mistakenly recorded a part of the proceeds as having been transferred to a nonqualified account we therein found in wood that the taxpayer did everything that could reasonably be expected of him to comply with the statutory rollover_contribution requirements including meeting with his ira trustee instructing the trustee to open an ira executing the documents to open the ira and transferring the distribution to the trustee for deposit in the ira moreover the trustee assured the taxpayer that the rollover transaction would be carried out we therefore held in wood that the trustee’s bookkeeping error did not preclude rollover treatment because the taxpayer had substantially complied with the statutory requirements cf 110_tc_1 distinguishing wood in holding that the taxpayers did not substantially comply with the rollover_contribution requirements of sec_408 so as to exclude the distributions from income with respect to pnc petitioner admits to purchasing a cd in a nonqualified account petitioner contends that a pnc banker mistakenly used his funds to purchase a cd in a nonqualified account rather than an ira petitioner did not provide any documentation regarding his instructions to pnc with respect to farmers petitioner apparently intended to deposit funds from his qualified retirement accounts with citizens bank and bank of america into other qualified retirement accounts petitioner however acknowledged that he also did not give specific instructions to farmers to deposit any of the funds into an ira the record includes a signed copy of a farmer’s cd agreement reflecting an initial purchase of dollar_figure after the purchase petitioner was apparently confused by annual account statements from farmers however he did not contact the bank to inquire about his accounts until he was later contacted by the irs the facts in this case are more akin to those of schoof crow and jankelovits and are distinguishable from those in wood childs and thompson the record does not reflect that in petitioner instructed any bank to open an ira petitioner did not meet with the trustee of his ira and he was not advised by any bank employee that the funds were to be placed in an ira petitioner did not take all of the steps within his reasonable control to comply with the rollover requirements while it may have been petitioner’s intention to deposit his funds into an ira it is well established that a taxpayer’s unexpressed intention to take advantage of tax laws does not determine the tax consequences of his or her transactions what was actually done is determinative of the tax treatment see 385_f2d_238 5th cir citing 363_us_278 the record reflects that the bank accounts petitioner owned accrued interest petitioner does not dispute receiving the interest_income from the accounts petitioner has not demonstrated that the dollar_figure of interest he received from the accounts in was excludable from gross_income respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
